DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to papers filed 10/02/2020 and 12/23/2020.
Claim 2 was amended, claims 66-75 were newly added and no claims were newly canceled in an amendment filed 10/02/2020.
Claim 2 was amended again, claim 66 was amended, claims 72-73 were newly canceled and claim 76 was newly added in a supplemental amendment filed 12/23/2020.
Claims 2-6, 12, 57-59, 66-71 and 74-76 are currently pending.

Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/18/2016.

Claims 2-3, 12, 57-59, 66-71 and 74-76 have been examined on their merits.


Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

Claims 2-3, 57-59, 67-69, 74-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prescott (US 2006/0018946-previously cited) in view of Zheng (WO 2010/108237-from IDS filed 02/23/2017), Hoemann et al (US 7148209-from IDS filed 02/18/2016), Murray et al (US 2009/0254104-from IDS filed 02/18/2016) and McKay (US 2010/0049322-newly cited).
Amended claim 2 is drawn to a method for treating arthritis comprising: rehydrating a collagen material, wherein the collagen material is a dry powder; combining the collagen material with a red blood cell to form a composition; combining the collagen material with a calcium solution before administering the composition to the subject, the calcium solution comprising a calcium concentration of about 30 mM to about 90 mM; and administering an effective amount of the composition by direct injection to a joint of a subject that has or is at risk for developing arthritis at the joint, wherein surgery has not been performed on the joint and wherein surgery is no currently being performed on the joint.

Regarding claims 2-3, 57-59, 67, 69, 74-75, Prescott teaches a method of treating osteoarthritis of a joint by administering a polymer gel that contains collagen (abstract, page 2 para 28-29). The formulation is administered to the joint by injection (page 3 para 33) in an effective amount (pages 2-3, para 32, para 40). The method is suggested as preferable to surgical treatment methods (page 1 para 14) and thus surgery has not yet been performed or concurrently performed.
Prescottt suggest that treatment of early stage osteoarthritis with hyaluronic acid can slow the progression of the disease (page 2 para 20). One of ordinary skill in the art would have been motivated to apply the method of administering hyaluronic acid with collagen to early osteoarthritis for the benefits of at least slowing the progression of the disease as well as treating the tissue defect before it has become advanced and more painful.
Prescott does not specifically include a red blood cell in their administered composition. Prescott does not specifically mention partial cartilage injury or the pH of their composition.
Zeng teach a method for tissue repair which comprises the application of cells to an implantable support (page 2 lines 24-26). The tissue to be repaired includes cartilage tissue and specifically joints (page 9 line 34- page 10 line 18). The tissue defects are taught to include those caused by osteoarthritis (page 12 lines 11 -12). In some embodiments the implantable support is made of a combination of collagen types and is combined with blood with suspended formed elements of red blood cells and hyaluronic acid (page 16 lines 10-22). The implantable support can be in gel form as 
Hoemann et al teach compositions and methods for the repair of cartilage tissues (Title and abstract). The compositions administered are taught to advantageously contain collagen and blood components, specifically erythrocytes (red blood cells) (columns 9-11). Partial cartilage defects are indicated as in need of repair as well as full defects (column 1 line 60 –column 2 line 17). A suitable pH for the polymer (collagen) is taught to be between 6.5 and 7.8 (column 10 lines 39-40).
Therefore one of ordinary skill in the art would have been motivated to include blood cells, such as red blood cells, in the administered collagen materials of Prescott because Zeng and Hoemann et al suggest that these cells provide therapeutic effects when administered to repair tissue, such as cartilage tissue. One of ordinary skill in the art would have been motivated to include partial cartilage defects (injury) as well as full cartilage defects because both Zheng and Hoemann suggest that both are in need of repair. One of ordinary skill in the art would have been motivated to use a pH between 6.5 and 7.8 because Hoemann suggest that this is a suitable pH for a collagen polymer intended for administration to damaged cartilage tissue. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05) and thus the pH range disclosed by Hoemann renders obvious Applicant’s claimed range.  One of ordinary skill in the art would have had a reasonable expectation of success because Prescott, Zeng and Hoemann et al are all directed to the repair of joint tissue with therapeutic materials that contain collagen.

Hoemann teach wherein their polymer (collagen) is preferably initially dissolved or suspended in a buffer containing an inorganic salt, such as calcium (column 10, lines 20-32, column 33 claim 11) and wherein the blood component can comprise a pro-coagulant such as calcium and collagen to improve coagulation/solidification at the site of introduction (column 10 lines 50-55, column 33 claim 17).
Murray ‘104 teach methods for the repair of damaged articular tissue with a collagen based composition (page 4 para 70). Intra-articular injuries involved include injuries to the meniscus (knee), ligament and cartilage (page 4 para 71). Applicant has indicated that injuries to joint tissue render the subject at risk of arthritis, specifically osteoarthritis (page 13 para 56 of Applicant’s as filed Specification) and therefore the subjects of Murray with damaged joint tissue are deemed to meet the requirement of subjects at risk for arthritis, specifically osteoarthritis. Murray suggest that it is beneficial to lyophilize (dry) the collagen and store as a powder and then the collagen powder can be reconstituted (rehydrated) in a buffer solution prior to administration (page 7 para 106). 
McKay teach compositions and methods that improve osteochondral repair (page 1 para 7).  A suitable aqueous buffer for use with their methods includes calcium chloride at concentrations of 1 mM to about 100 mM (page 10 para 118).
One of ordinary skill in the art would have been motivated to lyophilize the collagen into a powder for the benefits of storage prior to use and then rehydrate that collagen powder with a calcium buffer solution with calcium at a concentration between 
The ratio of calcium to collagen would be obtainable through routine optimization and experimentation as the artisan of ordinary skill in the art would be motivated to obtain an injectable collagen composition with optimal therapeutic effects.
Regarding claim 59, Prescott does not explicitly teach wherein the collagen material has a pH range of 7.4-7.5.
Murray ‘104 teach that the pH of the collagen material is preferably 7.2-7.6 or 7.4 (page 6 para 99 and page 7 para 107, para 109). Murray ‘104 teach that the collagen material is administered into a joint wound (page 7 para 109-110).
One of ordinary skill in the art would have been motivated to adjust the pH of the collagen material of Prescottt to a pH of 7.4 because Murray ‘104 indicate that this is a preferred pH for collagen material intended for therapeutic administration to a joint. One of ordinary skill in the art would have had a reasonable expectation of success because both Prescott and Murray are administering collagen material to a joint for repair of damaged tissue and the pH of 7.4 falls within the pH range that Hoemann indicates is suitable for polymers such as collagen intended for tissue repair.
Regarding claim 68, Prescott do not specifically describe wherein their collagen composition is in the form of slurry, but a loose gel solution is deemed to be equivalent to a slurry and thus an obvious option when forming gels for injection administration as 
Therefore the combined teachings of Prescott, Zeng, Hoemann et al, Murray ‘104 and McKay render obvious Applicant’s invention as claimed.



Claim 12, 59, 66, 70-71 and 76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prescott (US 2006/0018946-previously cited) in view of Zheng (WO 2010/108237-from IDS filed 02/23/2017), Hoemann et al (US 7148209-from IDS filed 02/18/2016) Murray et al (US 2009/0254104-from IDS filed 02/18/2016) and McKay (US 2010/0049322-newly cited) as applied to claims 2-3, 57-59, 67-69, 74-75 above, and further in view of Mansour (US 2002/0061842-previously cited) and Abraham et al (US 5,993,844-previously cited).
Regarding claims 12, 59, 66, 70-71 and 76, Prescott includes collagen in gel form (page 2 para 27), but does not specifically teach wherein the pH of the collagen material or wherein the collagen material is free of nucleic acids, GAG, phospholipids, active virus or active pepsin.
Mansour teaches methods of sterilizing native collagen for pharmaceutical and medical use (abstract, page 2 para 25-27). Mansour teaches that collagen must be free of contamination (virus) when in medical use (page 1 para 6). Viral inactivation is also 
One of ordinary skill in the art would have been motivated to adjust the pH of the collagen material of Prescottt to a pH of 7.4 because Mansour indicates that this is a suitable pH for collagen material intended for medical or pharmaceutical use. One of ordinary skill in the art would have had a reasonable expectation of success because both Prescott and Mansour are administering collagen material for repair of damaged tissue and the pH of 7.4 falls within the pH range that Hoemann indicates is suitable for polymers such as collagen intended for tissue repair.
Abraham et al teach methods for the treatment of collagenous tissue to remove non-collagenous components such as cellular debris, lipids and nucleic acids (abstract and column 3 lines 39-52). The removal of non-collagenous structures present in native tissue is desired because these structures are believed to be antigenic and will elicit a chronic inflammatory response when implanted in a host (column 1 lines 56-60). Abraham’s method is taught to be improved over previous methods of preparing collagen with detergents, surfactants and enzymes (columns 1-3). Importantly, the bioremodelability of the tissue matrix is preserved as it is free of bound detergent residues that would adversely affect the bioremodelability of the collagen. Further the collagen is telopeptide collagen as the telopeptide regions remain intact as it has not undergone treatment or modification with enzymes during the cleaning process (column 3 lines 45-52). A preferred composition is essentially acellular with less than 5% glycoproteins, glycosaminoglycans, proteoglycans, lipids, non-collagenous proteins 
One of ordinary skill in the art would have been motivated to use a collagen free of cellular debris, all lipids including phospholipids and nucleic acids in the method of Murray ‘104 because Abraham teach that such collagen is preferred for transplantation. 
One of ordinary skill in the art would have been motivated to use sterilized collagen in the method of Prescott because Mansour teaches that collagen must be free of contamination (virus) when in medical use (page 1 para 6). One of ordinary skill in the art would have been motivated to use collagen that is free of active pepsin because Mansour indicates that this is beneficial as well. Any phospholipid, nucleic acid or active pepsin present would be so at only trace amounts as removing as much as possible would be desirable. One of ordinary skill in the art would have had a reasonable expectation of success because Prescott, Mansour and Abraham are administering collagen material for repair of damaged tissue and Mansour describes methods for sterilization and viral inactivation suitable for use with collagen intended for medical use.
Therefore the combined teachings of Prescott, Zeng, Hoemann et al, Murray ‘104, McKay, Mansour and Abraham et al render obvious Applicant’s invention as claimed.






Response to Arguments
Applicant’s arguments with respect to claims 2-6, 12, 57-59, 66-71 and 74-76 have been considered but are moot because the arguments do not apply to the current rejections.



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA SCHUBERG/Primary Examiner, Art Unit 1632